            Case 2:20-cv-00841-CMR Document 7 Filed 07/13/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMAR AMIN,                        :
         Plaintiff,                :
                                   :
     v.                            :                CIVIL ACTION NO. 20-CV-0841
                                   :
SCI-PHOENIX MEDICAL DEPT., et al., :
          Defendants.              :

                                            ORDER

       AND NOW, this 13th day of July 2020, upon consideration of Plaintiff Lamar Amin’s

pro se Complaint (ECF No. 3), it is ORDERED that:

       1.      The Complaint is DEEMED filed.

       2.      All claims in the Complaint against Defendants “SCI-Phoenix Medical

Department”, Superintendent Tammy S. Ferguson, and Secretary John Wetzel are DISMISSED

WITH PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the

reasons stated in the Court’s Memorandum.

       3.      The Clerk of Court is DIRECTED to TERMINATE SCI-Phoenix Medical

Department, Tammy S. Ferguson, and John Wetzel as Defendants in this case.

       4.      All claims in the Complaint against Defendant “Well-Best aka Correct Care

Solution” are DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum.

       5.      Amin may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Amin’s claims against each defendant. The amended complaint shall be a complete
            Case 2:20-cv-00841-CMR Document 7 Filed 07/13/20 Page 2 of 3




document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. Amin shall not assert claims against any Defendant dismissed with prejudice. When

drafting his amended complaint, Amin should be mindful of the Court’s reasons for dismissing

the claims in his initial Complaint as explained in the Court’s Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       6.      The Clerk of Court is DIRECTED to send Amin a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Amin may use this form to file his amended complaint if he chooses to do so.

       7.      If Amin does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       8.     If Amin fails to file any response to this Order, the Court will conclude that
          Case 2:20-cv-00841-CMR Document 7 Filed 07/13/20 Page 3 of 3




Amin intends to stand on his Complaint and will issue a final order dismissing this case.1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe

                                              CYNTHIA M. RUFE, J.




1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, — F.
App’x —, 2020 WL 1487691, at *1 n.1 (3d Cir. Mar. 25, 2020). Indeed, an analysis under
Poulis is not required when a plaintiff willfully abandons the case or makes adjudication
impossible, as would be the case when a plaintiff opts not to amend his complaint, leaving the
case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir.
2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to
abandon the case, or where the plaintiff's behavior is so contumacious as to make adjudication of
the case impossible, a balancing of the Poulis factors is not necessary.”); Baker v. Accounts
Receivables Mgmt., Inc., 292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an
analysis of the six Poulis factors in cases where a party willfully abandons her case or otherwise
makes adjudication of the matter impossible.” (citing cases)).
